Citation Nr: 0609347	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-18 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, as secondary to service-connected right 
ankle disability.

2.  Entitlement to service connection for left knee 
disability, as secondary to service-connected right 
ankle disability.  

3.  Entitlement to a disability rating in excess of 10 
percent for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American 
Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from November 
1961 to January 1963 and over one year of prior active 
service of unverified dates.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the 
veteran's claims seeking entitlement to secondary 
service connection for the low back and left knee 
disabilities and entitlement to an increased evaluation 
for residuals of a right ankle fracture.  

Although the veteran had earlier requested a hearing, 
in August 2003 he subsequently withdrew that request.  

The issue of secondary service connection for the low 
back is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

 
FINDINGS OF FACT

1.  VA has fulfilled its duty to notify the veteran of 
the evidence necessary to substantiate the claim and to 
assist him by obtaining and fully developing all 
relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision.

2.  The residuals of a Pott's fracture are currently 
manifested by right ankle dorsiflexion limited to 10 
degrees, plantar flexion limited to 25 degrees, some 
limitation of motion in both eversion and inversion, 
and painful right ankle motion.  

3.  X-ray study of the right ankle shows moderate 
degenerative arthritis.  

4.  Competent medical evidence reflects that the 
service-connected Pott's fracture caused left knee 
arthritis.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the 
veteran, arthritis of the left knee is proximately due 
to, or aggravated, by service-connected right ankle 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a) (2005).

2.  The criteria for a 20 percent schedular rating for 
residuals of a Pott's fracture are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5262, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced 
VA's duty to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2005). 

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what 
evidence the claimant is responsible for obtaining and 
what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  VA has also undertaken to tell 
claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  

VA has made required efforts to notify the veteran of 
the information and evidence needed to substantiate his 
claims.  The RO provided rating decisions, statement of 
the case, and a supplemental statements of the case.  
VA sent VCAA notice letters in June 2002, October 2002, 
May 2003, and December 2004.  These documents provided 
notice of the law and governing regulations as well as 
the reasons for the determination made regarding his 
claims.  They told him what evidence is needed to 
substantiate the claims.  

The VCAA letters also told the veteran what evidence he 
was responsible for obtaining, and what evidence VA 
would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims 
files.  All identified evidence has been accounted for 
to the extent possible.  38 U.S.C.A. § 5103A (b)-(d) 
(West 2002); see also 38 C.F.R. § 3.159(c).

VA provided required VCAA notice prior to the initial 
adverse decision, as required by 38 U.S.C.A. § 5013A.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  
In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), 
the Court determined that only VA's failure to point 
out what evidence is needed to substantiate the claim 
would be unfairly prejudicial to the veteran. 

Further, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon 
receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant 
with notice of what information and evidence not 
previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

Despite the inadequate notice provided to the veteran 
on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether 
the veteran has been prejudiced thereby).  In this 
regard, as the Board is granting the appellant's claim 
for secondary service connection for arthritis of the 
left knee, the agency of original jurisdiction (AOJ) 
will be responsible for addressing any notice defect 
with respect to the appropriate disability rating or 
effective date when effectuating the award.  Any notice 
defect regarding secondary service connection for the 
low back disability will be addressed in the remand 
portion of this decision.  

Increased Rating for the Right Ankle

According to service medical records (SMRs), the 
veteran suffered a Pott's fracture on the right during 
active service on January 19, 1961.  Pott's fracture is 
a fracture of the lower part of the fibula, with 
serious injury of the lower tibial articulation, 
usually a chipping off of a portion of the medial 
malleolus, or rupture of the medial ligament; called 
also Dupuytren's fracture.  Dorland's Illustrated 
Medical Dictionary 662 (28th ed. 1994).

An October 5, 1961, SMR reflects that the veteran re-
injured the right ankle nine months after the fracture.  
An October 1961 X-ray showed a very small avulsed bone 
fragment at the anterior aspect of the ankle joint 
space and a larger detached fragment probably 
representing old injury.  A July 1962 X-ray report 
notes pain while standing and minimal deformity of the 
right fibula and tibia suggesting old trauma.  A July 
1962 SMR reflects right ankle pain after standing one 
hour.

A December 1979 VA examination report reflects no right 
ankle deformity.  Plantar flexion of each ankle was to 
45 degrees, inversion was to 35 degrees, and eversion 
was to 25 degrees.  A painful calcaneal spur was noted.  

In January 1980, the RO granted service connection for 
residuals of a right ankle fracture and assigned a 
noncompensable rating under Diagnostic Code 5299.

A May 1981 VA examination report reflects tenderness 
over the right heel, abnormal dorsiflexion to 10 
degrees, and plantar flexion to 30 degrees, compared to 
20 degrees and 35 degrees on the left.  The right foot 
extended and rotated 30 degrees.  A May 1981 VA X-ray 
showed slight right ankle deformity and old fracture at 
the distal third of the right fibula.  

In July 1981 rating decision, the RO granted a 10 
percent rating for the residuals of a right ankle 
fracture, effective from December 20, 1980, under 
Diagnostic Code 5299.

A September 1981 VA examination report reflects that 
compared with the left ankle, while standing, the right 
ankle had 10 degrees more lateral rotation and 10 
degrees diminished internal rotation, as measured with 
a goniometer.  The range of motion was normal; however, 
there was pain behind the lateral malleolus.

While the veteran lay on the examining table, the 
neutral position of the right foot was displaced 
laterally 10 to 15 degrees, which corresponded with a 
likely lateral rotation of the whole ankle at the time 
of healing.  Eversion of the right ankle was noted to 
be 10 degrees less than that of the left ankle.  

In October 1981, the RO continued a 10 percent rating 
for the right ankle.

A November 1981 VA X-ray request reflects mildly 
increased right ankle lateral rotation.  The X-ray 
itself suggested an irregularity of the tibiofibular 
joint as a residual of trauma and a large spur. 

In May 2002, the veteran requested an increased rating 
for the right ankle.  He reported that he limped, which 
had caused left knee and low back disorders.  He 
submitted medical evidence of left knee degenerative 
joint disease and other disorders.  The medical 
evidence includes Social Security Administration (SSA) 
records.  

July 2002 VA X-rays of both ankles showed minor 
reactive changes on the right ankle and spurring on the 
dorsal border of the navicular bones, bilaterally.  
Left knee X-rays showed cartilage loss consistent with 
old medial collateral ligament injury.

During a July 2002 VA joints compensation examination, 
the veteran reported intermittent right ankle swelling 
and painful right ankle range of motion, although the 
examiner felt that it moved normally throughout the 
full range, comparable with the left ankle.  The 
diagnoses were normal left knee range of motion and 
normal ankles, bilaterally, except for a complaint of 
pain in the ankles.  The examiner was unable to detect 
any malformation of the right ankle.  The veteran's 
gait was normal.  

In September 2002, the RO continued a 10 percent rating 
for the right ankle under Diagnostic Code 5299-5010.  
Subsequently in September 2002, the veteran's spouse 
reported that the veteran's activities had been 
curtailed because of his ankle, leg, back, and neck 
disorders.  

The veteran submitted a notice of disagreement in 
November 2002 along with private medical records.  
According to a September 2002 private X-ray, there was 
an irregularity of the right medial malleolus.

In June 2003, the veteran reported that after years of 
walking sideways on his right foot and shifting weight 
to the left leg, his spine had become impaired.  He 
reported that he still limped slightly on the right, 
despite treatment.  He also claimed that he had fallen 
many times because of his right leg and that these 
falls had contributed to carpal tunnel syndrome.  He 
reported that the right foot was misaligned.  

In June 2003, William Markowski, M.D., an orthopedic 
surgeon, reported that upon examination, the right 
ankle showed decreased range of motion in all planes.  
X-rays of the right ankle showed moderate degenerative 
arthritis.  Dr. Markowski related the ankle arthritis 
to the right ankle fracture. 

In March 2005, the veteran underwent a VA orthopedic 
compensation examination.  The physician noted that 
ankle ranges of motion were symmetrical and had 10 
degrees of dorsiflexion and 25 degrees of plantar 
flexion, 15 degrees of inversion and a few degrees of 
eversion.  Motion was not painful.  An X-ray study 
showed right dorsal navicular spurring.  The physician 
also noted that there was no significant handicap 
related to the right ankle, but then stated that the 
painful right ankle condition was no worse than it was 
two years earlier.  The physician felt that repetitive 
use might cause addtional impairment, as the veteran 
had reported that standing for lengthy time periods 
caused increased pain.  Swelling on use might occur; 
however, the physician noted that the veteran had 
diabetic neuropathy and was overweight.  

Analysis

Disability ratings are based upon the average 
impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  Diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  The entire 
medical history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. 
§ 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Evaluation of a disability includes 
consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the 
effect of symptoms on functional abilities.  38 C.F.R. 
§ 4.10.

Disability from injuries to the muscles, nerves, and 
joints of an extremity may overlap to a great extent, 
so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, 
tachycardia, nervousness, fatigability, etc., may 
result from many causes; some may be service connected, 
others, not.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004); 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute 
the same disability or same manifestation under 38 
C.F.R. § 4.14).  

The osseous abnormalities incident to trauma or 
disease, such as malunion with deformity throwing 
abnormal stress upon and causing malalignment of joint 
surfaces, should be depicted from study and observation 
of all available data, beginning with inception of 
injury or disease, its nature, degree of prostration, 
treatment and duration of convalescence, and progress 
of recovery with development of permanent residuals.  
With shortening of a long bone, some degree of 
angulation is to be expected; the extent and direction 
should be brought out by X-ray and observation.  The 
direction of angulation and extent of deformity should 
be carefully related to strain on the neighboring 
joints, especially those connected with weight-bearing.  
38 C.F.R. § 4.44 (2005).

The right ankle has been rated 10 percent disabling for 
the entire appeal period under Diagnostic Code 5299-
5010.  Diagnostic Code 5299 is used where an unlisted 
residual condition is encountered.  Its use in this 
case is questionable, because specific diagnostic codes 
are listed for impairment of the ankle joint, the 
tibia, and the fibula.  Diagnostic Code 5010 requires 
that arthritis due to trauma be rated under Diagnostic 
Code 5003.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
when established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or 
two or more minor joint groups.  A 20 percent 
evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

Malunion of the tibia and fibula of either lower 
extremity warrants a 10 percent evaluation when the 
disability results in slight knee or ankle disability.  
A 20 percent evaluation requires that the malunion 
produce moderate knee or ankle disability.  A 30 
percent evaluation requires that the malunion produce 
marked knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2005).

The rating schedule reflects that "moderate" 
limitation of motion of either ankle warrants a 
10 percent evaluation.  A 20 percent evaluation 
requires "marked" limitation of motion.  38 C.F.R. 
§ 4.71, Plate II, § 4.71a, Diagnostic Code 5271 (2005).  

"Moderate" means of average or medium quantity, 
Webster's II New College Dictionary, 704 (1995).  
"Marked" means noticeable.  Id., at 670. 

As noted in 38 C.F.R. § 4.44, the deformity of the 
tibia and fibula should be carefully related to the 
neighboring joints, especially those connected with 
weight-bearing.  Thus, the rotational deformity of the 
healed tibia fracture will be carefully related to the 
neighboring ankle joint.  The Board finds the right 
ankle disability to be manifested by dorsiflexion 
limited to 10 degrees, plantar flexion limited to 25 
degrees, some limitation of motion in both eversion and 
inversion, and painful motion.  June 2003 private X-
rays clearly show moderate degenerative right ankle 
arthritis and irregularity of the right medial 
malleolus.  VA X-rays show minor right ankle reactive 
changes and right dorsal navicular spurring.  Shown 
prior to the appeal period, but not specifically 
addressed during the appeal period are a malunion of 
the tibia and fibula resulting in a 10 to 15 degree 
lateral rotation of the right ankle with a 15 degree 
reduction in normal range of motion in eversion.  

Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for 
a schedular 20 percent rating under Diagnostic Code 
5262 are more nearly approximated.  This is because the 
Pott's fracture of the lower fibula with damage to the 
tibia resulted in moderate ankle disability.  VA 
examiners have described the right ankle as not 
noticeably deformed, however.  For this reason, the 
Board finds the right ankle disability to be of medium 
or moderate disability.  Had the ankle been noticeably 
deformed, the Board would consider a higher rating for 
"marked" ankle disability.  

Because the 20 percent rating under Diagnostic Code 
5262 exceeds the 10 percent rating available under 
Diagnostic Code 5003-5271, the disability will be rated 
under Diagnostic Code 5262.  Because all ankle 
disability is contemplated in this rating, a separate 
rating for limitation of motion of the ankle is barred 
by 38 C.F.R. § 4.14.  Moreover, any right foot numbness 
has been related to peripheral sensory polyneuropathy 
associated with diabetes, rather than to a service-
connected disability.  

The Board must next address the tenets of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  For disabilities 
evaluated on the basis of limitation of motion, VA is 
required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court 
has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner 
determined whether the disability was manifested by 
weakened movement, excess fatigability, or 
incoordination, including during flare-ups.  Such 
inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed 
in terms of the degree of additional range-of-motion 
loss due to any weakened movement, excess fatigability, 
or incoordination.   

When the maximum schedular rating is in effect for loss 
of motion of a joint, and the disability does not meet 
the criteria for a higher evaluation under any other 
applicable diagnostic code (after all other potential 
diagnostic codes have been considered), further 
consideration of functional loss may not be required.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  In this 
case, a 20 percent rating is for application, which is 
also the maximum available rating for limitation of 
motion of the ankle under Diagnostic Code 5271.  
Because the disability does not meet the criteria for a 
higher evaluation under any other applicable code, the 
Board will not consider a higher rating for functional 
loss.  

After considering all the evidence of record, the Board 
finds that the evidence favors a 20 percent rating for 
the right ankle.  A 20 percent rating will therefore be 
granted. 

The provisions of 38 C.F.R. § 3.321(b) (2005) provide 
that where the disability picture is so exceptional or 
unusual that the normal provisions of the rating 
schedule would not adequately compensate the veteran 
for his service-connected disability, an extra-
schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows 
exceptional or unusual circumstances, the Board must 
specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is 
enough such evidence, the Board must direct that the 
matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App.  524, 536 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In this case, the right ankle disability alone has not 
been shown, or alleged, to cause such difficulties as 
marked interference with employment or to warrant 
frequent periods of hospitalization or to otherwise 
render impractical the application of the regular 
schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 

Secondary Service Connection

Service connection may be awarded for disability 
resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

Secondary service connection is available where a 
service-connected disability directly caused another 
disability and where a service-connected disability has 
aggravated a non-service-connected disability.  
38 C.F.R. § 3.310 (2003); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Competent medical evidence is 
required to link directly or secondarily the claimed 
condition to the veteran's period of active service.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In May 2002, the veteran requested service connection 
for the left knee and the low back.  He claimed that 
his service-connected right ankle disability caused 
limping, which in turn disabled the left knee and low 
back.  

A July 2002 VA X-ray showed left knee cartilage loss 
and old medial collateral ligament injury.  According 
to a July 2002 VA spine examination report, the veteran 
did not limp.

In June 2003, the veteran reported previous left knee 
surgery and that he still limped.  

In June 2003, orthopedic surgeon reported having 
treated the veteran's severely arthritic left knee.  
Dr. Markowski indicated:

It is my opinion that the right ankle fracture and 
the subsequent degenerative arthritis of the ankle 
have significantly aggravated the patient's left 
knee arthritis.  The compensation required in 
dealing with his right ankle pain placed extra 
stress on the left knee which worsened his 
degenerative changes of the left knee which 
required subsequent knee arthroplasty.  

In June 2003, S. Martingano, D.C., reported having 
treated the veteran for low back pain for over 10 
years.  The chiropractor reported that X-rays showed 
compensational rotation of the spine that led to hip 
and left knee abnormalities, which were all secondary 
to the previous ankle fracture. 

In an October 2004 letter, Dr. Markowski reported 
having treated the veteran since 2001 for degenerative 
arthritis of both knees and degenerative arthritis of 
the right ankle, among others.  The physician stated 
that the service-connected right ankle "has aggravated 
and exacerbated the degenerative arthritis of his left 
and right knees."  

In this case, there is medical evidence of a diagnosis 
of left knee arthritis and a medical opinion tending to 
link left knee arthritis, on an aggravation basis, to 
the service-connected residuals of a Pott's fracture.  
This evidence comes from a private orthopedic surgeon 
who has treated the veteran for many years.  A 
concurring opinion was submitted by the veteran's 
chiropractor.  There is no medical evidence tending to 
controvert these medical opinions, although a VA 
examiner has reported that the veteran does not limp.  
While the veteran has reported that he does limp, the 
private medical opinion does not mention limping as a 
basis for finding a causal connection.  Thus, the issue 
of limping has little impact on this case.  The Board 
therefore finds no basis to question the favorable 
medical opinions.  

After consideration of all the evidence of record, the 
Board finds that the bulk of the competent medical 
evidence on the matter is favorable.  The Board finds 
that the service-connected right ankle has caused or 
aggravated left knee arthritis.  Secondary service 
connection for left knee arthritis is therefore 
granted. 


ORDER

A 20 percent schedular rating for right ankle 
disability is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Service connection for left knee arthritis, secondary 
to service-connected right ankle disability, is 
granted.


REMAND

In reference to the veteran's claim seeking entitlement 
to service connection for a low back disability as 
secondary to service-connected right ankle disability, 
a July 2002 VA spine compensation examination report 
reflects degenerative joint disease of the lumbar 
spine.  A chiropractor has related a lumbar spine 
disorder to the service-connected right ankle.  No 
physician has opined in this matter.  VA's duty to 
assist includes providing a medical examination or 
obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C. § 5103A(d) 
(West 2002 & Supp. 2005).  Therefore, a medical opinion 
should be obtained prior to adjudication of this claim.

Accordingly, further appellate consideration will be 
deferred and this case is REMANDED to the AMC for the 
following action:

1.  The VA must review the entire 
file and ensure for the remaining 
issue on appeal that all 
notification and development 
necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 
2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must 
send the veteran a corrective 
notice, that includes: (1) an 
explanation as to the information 
or evidence needed to establish a 
disability rating and an effective 
date, if service connection is 
granted, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 
2006), and (2) requests or tells 
the veteran to provide any evidence 
in his possession that pertains to 
his claim.  The claims file must 
include documentation that there 
has been compliance with the VA's 
duties to notify and assist a 
claimant as set forth in the VCAA 
as specifically affecting the issue 
on appeal.

2.  The AMC should return the 
claims file to the March 2005 VA 
orthopedic examiner for an 
addendum.  The physician is asked 
to do the following:

I.  Note a review of the 
claims file in the report, 
especially the June 2003 
opinion of Salvatore 
Martingano, who suggests a 
relationship between a low 
back disorder and an ankle 
fracture. 

II.  Address whether it is at 
least as likely as not (50 
percent or greater 
probability) that the service-
connected right ankle and left 
knee disorders have caused a 
low back disorder.  

III.  If the answer to 
question II above is "no", 
then address whether it is at 
least as likely as not (50 
percent or greater 
probability) that the service-
connected right ankle and left 
knee disorders have aggravated 
a low back disorder.  

The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.  The 
veteran may be reexamined by an 
appropriate specialist, if 
necessary.  

2.  Following the above, the AMC 
should review all the relevant 
evidence and readjudicate the 
claim.  If the desired benefits are 
not granted, a supplemental 
statement of the case should be 
issued.  The veteran and his 
representative should be afforded 
an opportunity to respond to the 
supplemental statement of the case 
before the claims folder is 
returned to the Board.  

Thereafter, the case should be returned to the Board.  
The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no 
action unless otherwise notified.  VA will notify the 
appellant if further action is required on his part.  

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


